DETAILED ACTION
Prosecution History
	Claims 1-20 were filed.
	Claim 1, 9-11, 14, 17, and 20 have been amended.
	Claims 1-20 are pending and allowed.
 
Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
Dayal et al. U.S. Pub. No. 2017/0319426 (“Dayal”) discloses a system for providing, to a user, navigation directions to a point of interest. The system includes a device having an output unit configured to output the navigation directions to the point of interest.
Ono et al. U.S. Pub. No. 2019/0106862 (“Ono”) teaches a control system for a work vehicle having a work implement device attached. The control system includes a position measurement unit for measuring a position of a windrow produced by grading work, a work route setting unit for setting a work route based on the position of the windrow that has been measured by the position measurement unit, and a travel control unit for controlling the work vehicle to travel along the work route that has been set by the work route setting unit.
Newlin et al. U.S. Pub. No. 2018/0196438 (“Newlin”) teaches a system that includes a first aerial vehicle comprising one or more sensors configured to obtain an image of a worksite. The system also includes a controller configured to receive the image of the worksite, to generate 
Alft et al. U.S. Pub. No. 6,755,263 (“Alft”) teaches systems and methods for sensing at an underground drilling device in communication with an above-ground locator involve transmitting a radar probe signal from the underground drilling device. A radar return signal is received at the underground drilling device, the signal is processed at the underground drilling device to produce sensor data. The sensor data is transmitted in a form suitable for reception by the above-ground locator.
However, regarding independent claims 1, 11 and 17, the prior art of record fails to teach or suggest the following claimed subject matter:
“the mobile machine travel path extending along the work surface corresponding to the cut area:
providing the mobile machine travel path to the autonomous mobile machine via a network;
receiving location information determined by a second sensor, wherein the location information indicates locations of the autonomous mobile machine as the autonomous mobile machine traverses the mobile machine travel path…”
Claims 2-10, 12-16 and 18-20 depend on allowable claims 1 and 11 respectively, and are therefore allowable due to their dependency on allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar K Morsy whose telephone number is (571)270-5604.  The examiner can normally be reached on Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571) 272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/O.K.M./Examiner, Art Unit 3668                                                                                                                                                                                                        /Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668